MEDINA, Circuit Judge
(concurring).
I concur. The order is plainly interlocutory and not appealable. Collins v. Miller, 1920, 252 U.S. 364, 40 S.Ct. 347, is directly in point. Appellant argues, however, that while the remand directed by the order of Judge Bryan was interlocutory in form, nevertheless the order is final in fact and in substance because in a habeas corpus proceeding to inquire into the legality of detention for extradition the District Court has no power to remand to the Commissioner for a new hearing. Hence, the argument runs, as the remand for a new hearing is beyond the jurisdiction of the court, that part of the order is void and must be disregarded. On this reasoning the order is said to be final and appealable.
The effectiveness of the writ of habeas corpus in American law has been due in no small measure to the simplicity of the procedure involved in the issue of the writ and the determination of the issues raised by the pleadings and proofs of the respective parties. It provides a summary means of deciding whether or not the body of the petitioner has been legally detained in custody. The attack upon the order of detention is collateral, not direct. But this does not mean that the court issuing the writ is restricted to the alternative of discharging the petitioner or dismissing the writ. Such is the flexibility of the procedure in habeas corpus cases that the court may cause the petitioner to remain in custody, or permit his enlargement on bail, until there has been opportunity for the correction of defects in the proceedings already had, so that the final disposition shall be such “as law and justice require,” in accordance with the mandate of the statute, 28 U.S.C. § 2243. In 1948 Section 2243 was amended so as to read “dispose of the matter as law and justice require,” instead of “dispose of the party as law and justice require.” But this was a mere change of “phraseology,” not a change of substance, as indicated by the Reviser’s Notes, which were included in the House Committee Report, H.R.Rep. No. 308, P. A178, 1947, 80th Cong., 1st Sess.
It was clearly within the competence of the District Court to hold final disposition of the writ in abeyance until a further hearing had been held before the Commissioner, and proper and necessary findings made. And research discloses that the procedural device commonly used *324to this end has been the conditional order.1 Accordingly, the effect of appellant’s argument is that the District Court had jurisdiction to make a conditional order but that it did not have jurisdiction to make an order remanding the case to the Commissioner for further hearing. If we were to adopt this view, hold the portion of the order directing the remand to be void and deny the present motion to dismiss the appeal, it is quite likely the ultimate result would be sending the case back to Judge Bryan for the purpose of substituting language of condition for that of remand. Then, in all likelihood, the ease would come to us again and we would be required to dismiss the appeal, because we have already held a conditional order to be interlocutory and not appealable. United States ex rel. Bauer v. Shaughnessy, 2 Cir., 1949, 178 F.2d 756.
In my judgment every step in appellant’s argument is fallacious. Even if we were to assume arguendo that the direction of a remand was improper, this would not make this portion of the order void. At most this would lead to the conclusion that this phase of the order was erroneous. The District Court had personal jurisdiction and jurisdiction over the subject matter of the proceeding. It is well settled that an erroneous order or judgment of a court having jurisdiction is not void.2 Such an order or judgment must stand until corrected on review or set aside by some form of authorized and permissible direct attack. Thus, even assuming it to be erroneous, the mere use of the formula of remand instead of the formula of a conditional order is not a jurisdictional defect. Nor do the cases relied upon by appellant and referred to in the opinion of my brother Clark, with which opinion I am in complete agreement, sustain the proposition that the remand portion of the order appealed from is void.
Moreover, to meet head on the main thrust of appellant’s argument, it is a matter of no consequence whether the order is framed in conditional terms or in words of remand. The one type of order is just as permissible as the other. In view of the language of Section 2243, both before and after the 1948 amendment, and in view of the traditional flexibility of habeas corpus as one of our most important safeguards of freedom, the court should not be restricted to the use of any rigid formula.

. E. g., In re Bonner, 1894, 151 U.S. 242, 14 S.Ct. 323; Mahler v. Eby, 1924, 264 U.S. 32, 33, 44 S.Ct. 283; Tod v. Waldman, 1924, 206 U.S. 113, 45 S.Ct. 85, 69 L.Ed. 195; Dowd v. United States ex rel. Cook, 1951, 340 U.S. 208, 71 S.Ct. 262; Chessman v. Teets, 1957, 354 U.S. 156, 77 S.Ct. 1127, 1 L.Ed.2d 1253; United States ex rel. Picicci v. District Director, 2 Cir., 1950, 181 F.2d 304; United States v. Petkos, 1 Cir., 1914, 214 F. 978; O’Brien v. Lindsey, 1 Cir., 1953, 202 F.2d 418; United States ex rel. Westbrook v. Randolph, 7 Cir., 1958, 259 F.2d 215.


. See Restatement, Judgments, § 4, Comment, pp. 20-21; Fauntleroy v. Lum, 1908, 210 U.S. 230, 28 S.Ct. 641, 52 L.Ed. 1039; Ex parte Roe, 1914, 234 U.S. 70, 34 S.Ct. 722, 58 L.Ed. 1217; Dyer v. Stauffer, 6 Cir., 1927, 19 F.2d 922, certiorari denied 275 U.S. 551, 48 S.Ct. 114, 72 L.Ed. 421.